Citation Nr: 1605480	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for right upper extremity dyskinesia due to Parkinson's disease.

2.  Entitlement to an initial rating higher than 20 percent for right lower extremity dyskinesia due to Parkinson's disease.

3.  Entitlement to an initial rating higher than 20 percent for left lower extremity dyskinesia due to Parkinson's disease.

4.  Entitlement to an initial rating higher than 10 percent for left upper extremity dyskinesia due to Parkinson's disease.

5.  Entitlement to separate ratings for anosmia and oral dyskinesia due to the Parkinson's disease.  

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).

7.  Entitlement to SMC also based on loss of use of both feet.

8.  Entitlement to an effective date earlier than October 24, 2011, for the grant of service connection for a mood disorder.

9.  Entitlement to an effective date earlier than October 24, 2011, for a 10 percent rating for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to April 1972.

He appealed to the Board of Veterans' Appeals (Board/B VA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In particular, in an October 2010 decision, the RO denied his claim for service connection for Parkinson's disease.  In a May 2013 decision, the RO conversely granted service connection for a mood disorder and assigned a 100 percent rating for it and an effective date of October 24, 2011.  The RO also increased the disability rating assigned for the Veteran's service-connected duodenal ulcer to 10 percent as of that same date -- October 24, 2011.  He is appealing for earlier effective dates.  

In support of his claims, the Veteran twice has testified at hearings -- initially in June 2014 before a local Decision Review Officer (DRO) at the RO and more recently in October 2014 before the undersigned Veterans Law Judge (VLJ) of the Board using videoconferencing technology.  Transcripts of the hearings are of record.  

In November 2014 the Board granted service connection for Parkinson's disease and immediately assigned a "downstream" initial rating of 30 percent given the unique circumstances of this case.  38 U.S.C.A. § 7 104(a), 7105(a) (West 2014); see also Jarrell v. Nicholson, 20 Vet App. 326, 332 (2006).  The Board also instead remanded the claim concerning whether the Veteran was entitled to an initial rating higher than 30 percent for the Parkinson's disease, the earlier-effective-date claims, and the derivative claims of entitlement to a total disability rating based on individual employability (TDIU) and to SMC.  These claims were remanded, in part, so that additional treatment records could be obtained and the Veteran afforded a VA compensation examination assessing the severity of his Parkinson's disease.  

In a December 2014 rating decision since issued, the RO effectuated the Board's grant of service connection for the Parkinson's disease, initially evaluated as 
30-percent disabling.  Subsequently, however, after obtaining the additional treatment records mentioned and providing the Veteran a VA compensation examination, a more recent August 2015 rating decision additionally granted service connection for bilateral (so left and right) upper and lower extremity dyskinesia owing to the Parkinson's disease.  The rating decision and code sheet show these grants and corresponding ratings replaced what was previously rated as entirely as Parkinson's disease.  In other words, the RO separately rated the associated symptoms and consequent disability resulting from the Veteran's service-connected Parkinson's disease.

In December 2015, in response, the Veteran's attorney submitted a timely Notice of Disagreement (NOD) regarding those initial ratings assigned for the bilateral upper and lower extremity dyskinesia.  He also disagreed with the RO's failure to award SMC based on loss of use of both feet and/or because of the Veteran's need for regular A&A.  Furthermore, the attorney disagreed with the failure to rate anosmia (loss of smell) and oral dyskinesia as additional residuals of the Parkinson's disease.  Considering that the Board previously took jurisdiction of the "downstream" rating issue, the Board concludes that the issues identified in the December 2015 NOD regarding the failure to fully address all residuals of the Parkinson's disease and to award additional compensation are properly before it.  But for the reasons and bases that will be discussed, all of the issues except for the earlier-effective-date claims are being remanded to the Agency of Original Jurisdiction (AOJ) for further development and consideration rather than immediately adjudicated.

Also in the August 2015 rating decision, however, the RO awarded a TDIU from February 9, 2010, to October 24, 2011, and granted SMC as of that same date, October 24, 2011, albeit on the premise the Veteran is housebound (HB).  The RO therefore considered the claims of entitlement to a TDIU and SMC to have been resolved since seemingly granted in full.  This apparently was because, during the October 2014 videoconference hearing before the Board, the Veteran's attorney had requested that a TDIU be granted from February 2010 until October 2011.  See October 2014 Hearing Transcript (T.) at 17.  Additionally, the December 2015 NOD did not express disagreement with the effective dates of the grants of the TDIU or SMC based on the HB criteria.  38 C.F.R. § 20.201 (2015).  Therefore, the Board concludes that the RO's grant satisfied the appeal of those issues in full, except as mentioned to the extent there was not additional granting of SMC on account of loss of use of both feet and/or because the Veteran needs regular A&A.

Aside from all of that, the Board sees the Veteran's daughter has perfected an appeal from the Education Center at the RO in Muskogee, Oklahoma, regarding education benefits.  But a review of the Veterans Appeals Control and Locator System (VACOLS) shows this additional appeal is not presently before the Board.  It therefore will be the subject of a future separate decision.

This appeal that is presently before the Board has been processed entirely electronically using the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An original claim seeking service connection for several disorders, but not for a psychiatric disorder, was received in May 1972, less than one year after the Veteran was discharged from service.  

2.  Evidence obtained in connection with the May 1972 claim did not include a diagnosis of a psychiatric disorder.  

3  A claim for service connection for Parkinson's disease was received in February 2010; service connection was granted in a November 2014 Board decision and an effective date of February 9, 2010, assigned, coinciding with the date of receipt of the claim for this disorder.

4.  Evidence obtained in connection with the earlier-effective-date claim shows the service-connected mood disorder is related to the service-connected Parkinson's disease.  

5.  And as the Veteran's mood disorder is related to his Parkinson's disease, the February 9, 2010 claim reasonably encompassed a claim additionally for service connection for a psychiatric disorder.

6.  The Veteran's current claim for an increased rating for his duodenal ulcer was received on October 24, 2011.

7.  The evidence of record does not indicate it was factually ascertainable that an increase in disability owing to the duodenal ulcer had occurred during the year immediately preceding receipt of the October 24, 2011 claim for a higher rating for this service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of February 9, 2010, for the grant of service connection for the mood disorder, but not for an even earlier date.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  The criteria are not met, however, for an effective date earlier than October 24, 2011, for the award of the higher 10 percent rating for the duodenal ulcer.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a February 2013 letter, sent prior to initially adjudicating his claims in May 2013, so in the preferred sequence, of the type of evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was instructed on how to establish entitlement to service connection for a claimed disability and, as specifically concerning these earlier-effective-date claims, told how VA determines a "downstream" disability rating and effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was notified of what evidence and/or information was already in the RO's possession, also of the additional evidence and/or information needed from him, as well of the evidence VA was responsible for getting, and advised of the information VA would assist in obtaining on his behalf.

Moreover, this appeal arises from the Veteran's disagreement with the effective dates assigned following the granting of service connection for one disability (namely, the mood disorder) and a higher rating for another, already service-connected, disability (namely, the duodenal ulcer).  So these claims, as they arose in their initial context, have been substantiated, indeed, proven.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for these grants is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a Statement of the case (SOC) if the disagreement is not resolved.  And this occurred, including citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date for these grants.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding the additional obligation to assist the Veteran with these claims, VA obtained his service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and the reports of relevant examinations and opinions in furtherance of these claims.  He had pertinent examinations in March 2013 and May 2015.  The collective effect of the examinations and opinions, that is, when considering them in the aggregate, is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination/opinion concerning these claims being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  

So, all told, there was compliance with the Board's November 2014 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


The Veteran also, as mentioned, had a videoconference hearing before the undersigned VLJ in October 2014.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal (at the time they were somewhat different to what they are now because benefits requested since have been granted).  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his attorney evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform him of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.


The Veteran and his attorney have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Indeed, to the contrary, in pleadings since submitted, also on the attorney personal blog, there was even acknowledgment of the efforts during the hearing to go ahead and resolve the claims that were at issue at the time and, in so doing, maximize the awarding of benefits to the extent possible.  This expediting of the appeal, in part, was due to the Veteran's rapidly failing health and continues to be an urgent concern, as evidenced as mentioned by the Board also since advancing this appeal on the docket.

The Veteran and his attorney have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with the adjudication of these earlier-effective-date claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Earlier Effective Dates

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Veteran A is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).


A reasonably-raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); and Myers v. Principi, 16 Vet. App. 228, 229 (2002).  See also 38 C.F.R. § 3.160(c).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Service Connection for the Mood Disorder

The Veteran's STRs show psychiatric treatment in 1971, including a diagnosis of depressive reaction in inadequate personality in April 1971.  But his April 1972 discharge examination revealed a normal psychiatric system; a nervous problem with job stresses was noted, but no disorder was diagnosed.  He was discharged from service in April 1972.  The following month, so in May 1972, he filed a claim seeking service connection for an ulcer, a foot disorder, a skin disorder, hemorrhoids, and a sexually transmitted disease.  There is no indication in that initial application that he additionally sought or claimed entitlement to service connection for any psychiatric disorder.  He was provided a VA compensation examination in August 1972.  In discussing his digestive system, it was noted that he had a "nervous character."  However, no psychiatric disorder was diagnosed and the section pertaining to the nervous system was left blank.  There are no post-service treatment records or examinations obtained in connection with his initial 1972 claim showing a diagnosis of any psychiatric disorder.  An October 1972 rating decision adjudicated those initial claims; a psychiatric disorder was not addressed since not claimed.

Much more recently, the Veteran filed a claim seeking service connection for "Parkinson's disease" in February 2010.  In an October 2010 rating decision, the RO denied service connection for Parkinson's disease.  The codesheet for that decision did not show that a psychiatric disorder had been considered.  Treatment records obtained in connection with that claim at the time of the rating decision did not show a specifically-diagnosed psychiatric disorder, including a mood disorder.  


The Veteran's representative submitted an NOD with the October 2010 rating decision that was received on October 24, 2011.  In the NOD, the representative asserted that VA had failed to consider mental health conditions under either a theory of direct service connection or as secondary to the Parkinson's disease that had been expressly claimed.  

The Veteran was provided a VA examination in March 2013.  The examiner indicated the Veteran's mood disorder was at least as likely as not manifested while he was in service.

In the subsequent May 2013 rating decision that is at issue in this appeal, the RO granted service connection for the mood disorder, retroactively effective from October 24, 2011, the date the NOD with a claim seeking service connection for a mental health condition was received.  The notification letter for that decision reveals the RO had determined the Veteran's mood disorder was directly related to his military service.

During a fee-based examination in May 2015, the Veteran was diagnosed with a depressive disorder secondary to Parkinson's.  The examiner opined that the Veteran was already rated for a mood disorder and that there was no distinguishing his previously service-connected mood disorder and his Parkinson's; they were inextricable.  The examiner also indicated the Veteran's previously service-related mood disorder stemmed from his Parkinson's.  

Through his attorney, the Veteran contends that service connection for a psychiatric disorder was reasonably raised in the February 2010 claim for Parkinson's disease since part and parcel of his claim or it was reasonably raised earlier in the initial May 1972 claim since his STRs showed psychiatric treatment.  See May 2013 NOD; June 2013 Statement in Support of Claim 
on VA Form 21-4138.


After reviewing all of the relevant evidence, the Board concludes that an earlier effective date of February 9, 2010 is warranted, but no earlier date.  When affording the Veteran the benefit of the doubt, the evidence supports a finding that his February 9, 2010, claim alleging entitlement to service connection for Parkinson's disease also reasonably encompassed or raised a claim for a consequent psychiatric disorder.

As a general matter, the effective date of a secondarily service-connected condition is not identical to that of the original condition; the effective date could arise no earlier than the date on which the appellant applied for benefits for the condition at issue.  See Ellington v. Nicholson, 541 F.3d 1364 (Fed. Cir. 2008).  The effective date assigned for a secondary service-connected condition does not have to be the same as the effective date for the underlying condition simply because 38 C.F.R. § 3.310 states that a "secondary condition shall be considered a part of the original condition."  See Ross v. Peake, 21 Vet. App. 528 (2008).

Consider also, however, "[w]hen a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service . . . the pending claim reasonably encompasses a claim for benefits for the causal disease or disability."  DeLisio, 25 Vet. App. at 55; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (requiring VA to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  

Here, although the RO granted service connection for a mood disorder on a 
direct-incurrence basis, and not instead as secondary to the Parkinson's disease, it bears keeping in mind that service connection for Parkinson's disease was not actually granted until the Board's November 2014 decision.  As such, service connection for a mood disorder could not have been granted on a secondary basis at the time of the May 2013 rating decision.  However, evidence obtained during the pendency of this earlier-effective-date claim shows the Veteran's mood disorder is indeed secondary to his Parkinson's disease.  Specifically, as noted above, the May 2015 examiner confirmed there was no distinguishing the previously service-connected mood disorder and the Parkinson's; they were inextricable.  Furthermore, the examiner opined that the Veteran's previously service-related mood disorder stemmed from his Parkinson's.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that when VA adjudicators are unable to distinguish or differentiate what measure of symptoms or consequent disability is attributable to service-connected disability, as opposed to a condition that is not service connected, the adjudicator must resolve this reasonable doubt in the Veteran's favor and, for all intents and purposes, presume the source of the symptoms and consequent disability is owing to the condition stemming from the Veteran's service).

In keeping with the non-adversarial administrative adjudication process, the Board therefore concludes that the Veteran should not be penalized by the fact that service connection for a mood disorder could not have been granted back in 2013 as secondary to his now service-connected Parkinson's disease.  Consequently, as the evidence now shows that his mood disorder stems from, and is inextricable with, his Parkinson's disease, the Board finds that his initial claim for the Parkinson's disease also encompassed all associated disabilities.  Therefore, an earlier effective date of February 9, 2010, but no earlier, is warranted.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).  In both Brokowski and Clemons, the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses.  

In finding that a date even earlier than February 9, 2010, is not warranted, the Board acknowledges the representative's argument that the initial May 1972 claim also raised a claim of entitlement to service connection for a psychiatric disorder.  However, no statements made in connection with that initial claim suggest that the Veteran was seeking benefits additionally based on a psychiatric disorder.  Although a "nervous character" was indicated in the report of the August 1972 VA examination, there was no diagnosis of a psychiatric disorder.  Moreover, in the absence of a sufficient manifestation of an intent to apply for benefit for a particular disease or injury, a document merely providing medical information in and of itself is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).  The Veteran did not submit any argument contending that service connection was warranted for a psychiatric disorder of any sort, much less for a mood disorder especially.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (requiring broad consideration of a mental disorder claim to include all diagnoses rendered to date, not just of the condition specifically claimed).  See also Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  

The United Stated Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327 (bold type added for emphasis); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").

But in this particular case at hand, the Veteran had not established his entitlement to service connection for Parkinson's disease when seen and evaluated on that earlier occasion, years ago, for any mental-related impairment that may have then existed.  And, to reiterate, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  The Veteran's initial May 1972 claim does not address any psychiatric-related problems, the Board consequently is unable to conclude that a claim for service connection for a psychiatric disorder was raised at that even earlier point in time.  Therefore, the earliest possible effective date assignable, instead, is February 9, 2010.

Even if, as suggested, the Veteran's mood disorder existed prior to the February 9, 2010 claim, the claim for the underlying Parkinson's disease was received on that date (February 9, 2010).  And as the law specifies that the effective date should be the later of the dates of when entitlement arose and the date of claim, the Board concludes that an effective date of February 9, 2010, but no earlier, is warranted.

Increased Rating for the Duodenal Ulcer

Service connection for the duodenal was first granted with a 0 percent (i.e., noncompensable) rating in an October 1972 decision; the Veteran did not appeal that initial noncompensable rating.  As such, that October 1972 rating decision assigning a noncompensable rating, but no higher, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 3.160(d), 20.200, 20.1103, etc.  Consequently, the earliest possible effective date for subsequent assignment of the higher 10 percent rating for this disability would be one year immediately preceding receipt of the subsequently-filed increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The October 24, 2011, NOD for the October 2010 rating decision shows that a claim of entitlement to a TDIU was raised.  The RO construed this as an increased rating claim for all of the Veteran's service-connected disabilities.  The evidence does not show that an informal or formal claim for an increase not finally decided was filed prior to October 24, 2011.  The February 2010 claim seeking service connection for Parkinson's disease did not address the Veteran's duodenal ulcer at all.  A review of the claims file fails to show that any claim was received between the October 1972 rating decision granting service connection and the October 24, 2011, claim.  As no claim was filed prior to October 24, 2011, an earlier effective date based on an earlier claim is not warranted.

As the October 1972 rating decision is final and binding and as no claim was received prior to October 24, 2011, the Board will consider whether an effective date earlier than October 24, 2011, can be granted based on medical evidence of record within the one year period prior to that claim showing that the 10 percent rating was warranted (factually ascertainable).  This greater level of impairment owing to this disability was not established prior to October 24, 2011, however, so not at any time during that immediately preceding year dating back to October 24, 2010.  The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Consider also that the application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The Veteran's treatment records from October 24, 2010, until the date of the claim in 2011 fail to show he met the criteria for a 10 percent rating under the applicable diagnostic code.  The higher 10 percent rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305, which evaluates impairment from duodenal ulcers.  

Pursuant to DC 7305, a 10 percent rating is warranted for a mild ulcer, with recurrent symptoms once or twice yearly.  38 C.F.R. § 4.114, DC 7305 (2015). 

Treatment records from October 24, 2010, to October 24, 2011, did not show any evaluation or treatment for the Veteran's duodenal ulcer.  There is no indication in any of these records that his ulcer was mild with recurrent symptoms once or twice yearly.  He was provided a VA examination in March 2013, which shows that he met the criteria for the higher 10 percent rating.  His treatment records from October 24, 2010, through October 24, 2011, fail to show that he met the criteria for this higher 10 percent rating.  The evidence does not show that he had a mild ulcer with recurrent symptoms once or twice yearly.  His treatment records during the one year prior to October 24, 2011 (when he filed the claim for increase), fail to show symptomatology warranting this higher 10 percent rating for the reasons set forth above.  Therefore, the earliest effective date assignable in this circumstance is October 24, 2011.


While the Board recognizes the Veteran's personal belief that the effective date for the award of the higher 10 percent rating for his duodenal ulcer should be earlier than October 24, 2011, the governing legal authority is clear and specific, and VA is bound by it.  As the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than October 24, 2011, for the award of the higher 10 percent rating for his duodenal ulcer is denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 4.3.


ORDER


An earlier effective date of February 9, 2010, but no earlier, is granted for the award of service connection for the mood disorder, subject to the statutes and regulations governing the payment of retroactive VA compensation.

However, the claim of entitlement to an effective date earlier than October 24, 2011, for the award of the higher 10 percent rating for the duodenal ulcer is denied.


REMAND

Regrettably, a remand is necessary as concerning the remaining claims that also are on appeal or regarding which an appeal at least has been initiated, though not necessarily completed.  As noted in the INTRODUCTION, the Veteran's attorney expressed disagreement with the initial evaluations assigned for the bilateral upper and lower extremity dyskinesia.  In the NOD, he specifically requested a hearing before a local Decision Review Officer (DRO) at the RO, as well as the issuance of a Statement of the Case (SOC) addressing these downstream issues.  The RO is obligated to issue an SOC after the filing of a timely NOD, after receipt of which the Veteran will have opportunity to also file a timely Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 (2015).  The appropriate disposition of these claims, in the meantime, is to remand them rather than merely refer them.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As for the issues of whether separate ratings are warranted for anosmia and oral dyskinesia, as well as entitlement to SMC based on the need for regular A&A in addition to because of loss of use of both feet, since the Board previously took jurisdiction of the initial disability rating assigned for the Parkinson's disease, as well as entitlement to SMC, a remand of these issues is necessary for the RO to adjudicate whether the Veteran is entitled to these additional benefits.  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If there are additional records needing to be obtained, then obtain them.  The Board is particularly interested in records of treatment received from Dr. R.H..  If these or any other such records identified by the Veteran or his attorney are unavailable, then they must be so informed and this documented in his claims file, including explanation of the efforts made to obtain these additional records.  All records conversely obtained must be associated with the claims file so they may be considered.

2.  At the earliest available opportunity, schedule a hearing at the RO before a local DRO.  Notify the Veteran and his attorney of the date, time, and location of this hearing.  Put a copy of the hearing notification letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for it on the date it is scheduled to occur, also document that in his claims file.

3.  After affording the Veteran a DRO hearing, provide him an SOC concerning his claims for higher initial ratings for his bilateral upper and lower extremity dyskinesia.  Also reiterate to him and his attorney that, in response to this SOC, they need to file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect the appeal of these additional claims to the Board.  Only if they complete the appeal should these claims be returned to the Board for further appellate consideration.  

4.  Also, in light of all additional evidence, determine whether the Veteran is entitled to separate ratings for anosmia and oral dyskinesia because of his Parkinson's disease, and to SMC based on the need for regular A&A and/or based on loss of use of both feet.  If these claims are not granted to his satisfaction, send him and his attorney a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


